Miller, J.,
dissents and votes to affirm the judgment appealed from, with the following memorandum, in which Rosenblatt, J., concurs. I cannot agree with the conclusion reached by my colleagues in the majority as to the effect of the errors committed at the defendant’s trial. The majority cites a litany of errors which, it finds, aggregated in an unfair trial. While I agree that the defendant received less than a perfect trial, I do not agree that he received an unfair trial. In my view the evidence adduced at trial overwhelmingly proved the defendant’s guilt so that there was no significant probability that the errors cited by the majority affected the jury’s verdict (see, People v Crimmins, 36 NY2d 230). Accordingly, I must respectfully dissent.
The majority begins its analysis of the fairness of the defendant’s trial with a brief reference to the fact that the charges against the defendant stemmed from various crimes he perpetrated against his minor daughter. This statement, however, ignores the fact that the complainant was 19 years of age at the time she testified at the trial. The complainant proved to be a most credible and persuasive witness. She testified in candid and disturbing detail about the numerous occasions that her father subjected her to acts of rape, sodomy, and sexual abuse. She testified about the dynamics of her relationship with the defendant, explaining both how these crimes continued to be committed against her and why she did not act to protect herself at an earlier date. Most *290critically, it was after she had fled from her father’s household that the complainant first revealed the existence of a pattern of repeated incest that had perverted much of her childhood. She was not living with him at the time of her court appearances and there was no reason, either apparent or suggested to us, to support any motive she could possibly have had to fabricate these allegations. When she testified at trial, she no longer had cause to fear him, and her testimony was candid, forthright, and truthful. Crediting her testimony, and other evidence received at trial, the defendant’s guilt was overwhelmingly established. Starting from this premise, the errors cited by the majority, to the extent that they do constitute errors, do not warrant the reversal of the defendant’s conviction.
In my opinion, the most serious "error” cited by the majority concerned the introduction of evidence of uncharged crimes. As the majority correctly notes, the court permitted the People to elicit testimony from the complainant as to acts of sexual abuse perpetrated by the defendant pre-dating the earliest acts alleged in the indictment. As the majority also observes, however, the precise issue raised by the defendant on this appeal, that this evidence was intended to demonstrate his propensity to commit such crimes, is unpreserved for appellate review (see, CPL 470.05 [2]) as the defendant did not raise this issue before the trial court (see, People v Bynum, 70 NY2d 858). Exercising its interest of justice jurisdiction, the majority reaches out to remedy this perceived error. In my view, however, the introduction of this evidence of prior sexual abuse was not erroneous.
Evidence of uncharged crimes may not be received if it is intended to demonstrate that a defendant has a propensity to commit criminal acts generally or the same kinds of crimes of which he stands charged (People v Molineux, 168 NY 264). Furthermore, evidence of past incidents of sexual abuse committed by the defendant against his daughter may not be received to establish his "amorous design[s]” on his victim (People v Hudy, 73 NY2d 40, 55; People v Lewis, 69 NY2d 321), nor may it be received to enhance the complainant’s credibility (People v Harris, 150 AD2d 723). However, in cases presenting alleged acts of sexual abuse perpetrated by a family member against another member of the household, evidence of similar previous episodes may be elicited to complete a complainant’s narrative to assist the jury in its comprehension of a crime (see, People v Escobar, 131 AD2d 500). Moreover, in a case such as this, where the abuse has continued for a pro*291longed period without any previous attempt by the victim to seek aid or to even mention it in confidence to another, such evidence of past sexual abuse is relevant and admissible "as background material in order for the jury to understand the nature of the defendant’s relationship with his [daughter]” (People v Shorey, 172 AD2d 634, 635; People v Mendez, 165 AD2d 751). In this case the familial dynamics of abuse and denial required the complainant’s explanations that the defendant was a despotic father who was the absolute ruler of the family. Moreover, to explain the complainant’s failure to cry out at an earlier date, it was essential that she be permitted to explain how the abuse: "started when I was a very little girl, and he led me to believe that I was supposed to be doing this. And, if I ever did state to him that I thought I shouldn’t be doing this, he said that I was supposed to, he would fulfill all my needs. Once again, he made me feel very guilty, that I wasn’t good enough for him, that I wasn’t good enough, period”. In light of the unusual family dynamics that were pervasive in the complainant’s home, it was proper for the court to admit evidence of the past incidents of abuse to enable the jury to truly comprehend the defendant’s dominance over the complainant and to understand how and why the crimes charged in the indictment were alleged to have actually been committed (see, People v Steinberg, 170 AD2d 50, affd 79 NY2d 673), and to explain her failure to cry out for help. Although the admission of this evidence of uncharged crimes was prejudicial, I find that the prejudice caused thereby was outweighed by the probativeness of the complainant’s testimony and hence its admission was not improper.
The majority further finds that the defendant was deprived of a fair trial as a result of the court’s improper admission of portions of the expert testimony of Agnes Wohl. The majority concludes that a limited portion of this witness’s testimony impermissibly bolstered the complainant’s allegations against her father. While I agree that the admission of this minimal testimony was improper, in light of the complainant’s credible testimony and the overwhelming evidence of the defendant’s guilt, I find that this error was harmless (see, People v Crimmins, supra). Simply stated, the admission of Wohl’s inappropriate conclusions that the complainant exhibited certain symptoms that were typical of a victim of rape trauma syndrome, could not have influenced the jury’s verdict after the jury heard the complainant’s candid detailed accounts of how her father sexually abused her.
I do not agree that it was inappropriate for the court to *292have admitted into evidence the letter the defendant wrote to his daughter following her departure from his household. This letter was relevant insofar as it revealed the defendant’s state of mind, both at the time of his daughter’s flight from his home and at times that he was actually subjecting her to abuse. Although the overall tenor of the letter was ostensibly conciliatory, the defendant repeatedly referred in this letter to his quick temper and to some of the communication problems that affected his relationship with his daughter, further underscoring the complainant’s general account of their tumultuous relationship. While it was improper for the prosecutor to cross-examine the defendant in an inflammatory manner concerning his alleged viewing of X-rated videotapes, this error was not so egregious as to have compromised the defendant’s right to a fair trial.
Accordingly, since the defendant’s guilt was proven by overwhelming evidence and the jury’s verdict rested upon this evidence and was not the result of any of the errors cited by the majority, I would affirm the judgment on appeal.